Case: 11-20608     Document: 00511752263         Page: 1     Date Filed: 02/08/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 8, 2012
                                     No. 11-20608
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SABINA MUHAMMED,

                                                  Plaintiff–Appellant
v.

LONE STAR COLLEGE SYSTEM,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-2381


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Sabina Muhammed, a Pakistani Muslim, alleges that
she was the victim of discrimination by Defendant–Appellee Lone Star College
System (the “College”).          Muhammed complains that Lone Star College
improperly accused her of breach of computer security in violation of Texas
Penal Code § 33.02; she was found guilty of those charges because of false
testimony by College employees; and that College employees made
inflammatory, degrading, and racial statements concerning her nationality, and

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20608       Document: 00511752263           Page: 2     Date Filed: 02/08/2012



                                        No. 11-20608

her religious beliefs. The district court dismissed Muhammed’s claims pursuant
to Federal Rule of Civil Procedure 12(b)(6). Muhammed timely appealed.
       Although we “liberally construe” the filings of pro se litigants and “apply
less stringent standards to parties proceeding pro se than to parties represented
by counsel,” pro se appellants must still comply with the principles of appellate
procedure. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (citation omitted).
The appellant’s brief must contain an argument, which in turn must contain his
“contentions and the reasons for them, with citations to the authorities and parts
of the record on which the appellant relies” and “for each issue, a concise
statement of the applicable standard of review.” Fed. R. App. P. 28(a)(9); see
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). General arguments without
citations to any error are insufficient to preserve issues for appeal.                      See
Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).
       Muhammed’s brief purports to assert three issues for review by this Court:
(1) “violations of civil rights and the 14th Amendment,” (2) “wrongful dismissal
of case from US District Court judge,” and (3) “perjury and forgery of employees.”
Her arguments on these issues are completely devoid of record citations or
specific indications as to how the district court erred; it merely asserts that she
was harmed by the College’s actions and that the dismissal was incorrect.
“Aside from the implication raised by its existence, [appellant’s] brief does not
argue that the district court erred in any way.” Grant, 59 F.3d at 525. Such a
filing is “in practical effect . . . the same as if [s]he had not appealed” at all.
Brinkman v. Abner, 813 F.2d 744, 748 (5th Cir. 1987).
       Accordingly, we DISMISS Muhammed’s appeal for want of prosecution.1



       1
            “In all instances of failure to prosecute an appeal to hearing as required, the court
may take such other action as it deems appropriate.” 5TH CIR. R. 42.3.3. “[W]hen appellant
fails . . . to comply with the rules of the court, the clerk must dismiss the appeal for want of
prosecution.” 5TH CIR. R. 42.3.2.

                                               2